Case: 15-14202   Date Filed: 05/31/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14202
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cr-00006-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

BILLIE JAY RUFRANO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 31, 2016)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-14202     Date Filed: 05/31/2016    Page: 2 of 2


      Meghan Ann Collins appointed counsel for Billie Rufrano in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Rufrano’s convictions

and sentences are AFFIRMED.




                                           2